Exhibit 99.4 CPI CORP. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial statements are based on the historical consolidated financial statements of CPI Corp. (“CPI”) and Portrait Corporation of America, Inc. (“PCA”) after giving effect to our Purchase and Sale Agreement and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. We acquired the operations, assets and certain liabilities of PCA on June 8, 2007. The pro forma balance sheet was prepared as if the acquisition occurred on April 28, 2007, the end of CPI's most recent fiscal 2007 quarter,and the statements of operations were prepared as if the acquisition occurred on the first day of each period presented. The pro forma data is for informational purposes only and may not necessarily reflect future results of operations or financial position or what the results of operations or financial position would have been had CPI and PCA been operating as combined entities for the periods presented. The unaudited pro forma condensed combined financial statements should be read in conjunction with the historical financial statements, including the notes thereto, of CPI included in our Form 10-K for the year ended February 3, 2007 and the historical financial statements of PCA included elsewhere in this Form 8-K. CPI CORP. UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET (IN THOUSANDS) Historical CPIApril 28, 2007 Historical PCAApril 21, 2007 Assets/LiabiltiesNot Acquired/Assumed (a) Pro FormaAdjustments Pro Forma ASSETS Current assets: Cash and cash equivalents $ 29,676 $ 4,750 $ (4,648 ) $ 13,338 (b) $ 43,116 Restricted cash 1,000 - - (1,000 ) (c) - Accounts receivable 8,911 1,581 - 1,907 (d) 12,399 Inventories 7,745 10,100 - (5,218 ) (e) 12,627 Prepaid expenses and other current assets 4,440 2,461 - (25 ) (d) 6,876 Deferred tax assets 4,644 - - - 4,644 Total current assets 56,416 18,892 (4,648 ) 9,002 79,662 Net Property and Equipment 24,043 39,577 - (2,772 ) (f) 60,848 Other assets: Other investments - supplemental retirement plan 3,581 - - - 3,581 Deferred tax assets 5,631 - - - 5,631 Goodwill - 43,636 (43,636 ) 13,732 (g) 13,732 Intangibles - 41 (41 ) 49,931 (h) 49,931 Other assets 1,392 6,596 (6,188 ) - 1,800 Total Assets $ 91,063 $ 108,742 $ (54,513 ) $ 69,893 $ 215,185 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Current liabilities: Current maturities of long-term debt 8,333 7 - 2,615 (i) 10,955 Short-term borrowings - 9,425 (9,425 ) - - Accounts payable 3,093 7,700 (264 ) 1,150 (d) 11,679 Accrued employment costs 9,393 5,197 (640 ) 850 (j) 14,800 Customer deposit liability 16,471 - - 679 (d) 17,150 Sales taxes payable 1,529 - - - 1,529 Accrued advertising expenses 1,119 - - - 1,119 Accrued expenses and other liabilities 5,592 24,182 (7,195 ) (8,166 ) (k) 14,413 Income taxes payable 1,329 2,116 (1,626 ) (183 ) (l) 1,636 Total current liabilities 46,859 48,627 (19,150 ) (3,055 ) 73,281 Long-term debt, less current maturities 7,825 - - 93,794 (i) 101,619 Other liabilities 2,892 4,987 (753 ) - 7,126 Customer deposit liability 1,878 - - - 1,878 Supplemental retirement plan obligations 3,485 - - - 3,485 Accruedpension plan obligations 14,653 - - - 14,653 Liabilities subject to compromise - 323,998 (323,998 ) - - Stockholders' equity (deficiency): Preferred stock - 15,000 (15,000 ) - - Common stock 6,802 22 (22 ) - 6,802 Warrants - 3,589 (3,589 ) - - Additional paid-in capital 25,844 23,922 (23,922 ) - 25,844 Retained earnings 223,330 (311,899 ) 311,899 (327 ) (m) 223,003 Accumulated other comprehensive income (loss) (9,091 ) 496 (496 ) - (9,091 ) 246,885 (283,870 ) 283,870 (327 ) 246,558 Treasury stock (233,415 ) - - - (233,415 ) Total stockholders' equity (deficiency) 13,470 (283,870 ) 283,870 (327 ) 13,143 Total liabilities and stockholders' equity (deficiency) $ 91,062 $ (230,256 ) $ 263,967 $ 90,412 $ 215,185 1 (a) Represents the elimination of assets that were not acquired and liabilities that were not assumed in connection with the purchase. (b) Represents $115 million of newly acquired term debt used to fund the acquisition plus the release of previously restricted cash of $1.0 million less $82.5 million purchase price, repayment of previously existing CPI debt of $16.7 million, debt financing fees of $2.4 million, costs related to the acquisition of $1.0 million and the payment of accrued interest on refinanced debt of $82,000. (c) Represents the release of previously restricted cash of $1.0 million to cash and cash equivalents. (d) Represents a purchase accounting adjustment associated with deferred revenue. (e) Includes a purchase accounting adjustment associated with deferred revenue of $3.4 million and a decrease to inventory of $1.8 million to reduce it to estimated fair value. (f) Represents a decrease to property, plant and equipment to present them at their estimated fair values.However, these estimates are preliminary and subject to change based upon completion of CPI's final valuation analysis. (g) Under the purchase method of accounting the total estimated cash considerationis allocated to PCA tangible and intangible assets, net of liabilities assumed,based on a prelimary estimate of fair value as of June 8, 2007.These estimates and allocations are preliminary and subject to change based upon the completion of CPI's final valuation analysis and are as follows (in millions): June 8, 2007 Cash payment for PCA assets 82.5 Transaction expenses 1.0 Total cash consideration 83.5 Preliminary purchase price allocated to tangible and intangible assets, net of liabilities (69.8 ) Pro forma goodwill 13.7 (h) Represents an increase to intangible assets, including the contract with Wal-Mart and the customer list, to present them at their estimated fair values.However, these estimates are preliminary and subject to change based upon completion of CPI's final valuation analysis. (i) Represents $115 million of newly acquired term debt plus the write off of prepaid financing fees of $509,000 related to CPI debt that was repaid, less repayment of previously existing CPI debt of $16.7 million and debt financing fees incurred in connection with the newly acquired term debt of $2.4 million. (j) Includes the impact of a reclassification of $520,000 of employment cost from accrued expenses and other liabilities to accrued employment to conform to CPI presentation and a purchase accounting adjustment associated with deferred revenue of $330,000. (k) Includes a purchase accounting adjustment associated with deferred revenue of $7.6 million, the reclassification of employment costs as described in (i) above totaling $520,000 and the payment of accrued interest in connection with the acquisition debt refinancing of $82,000. (l) Represents the recognition of the tax benefit for the write off of debt financing fees as discussed in (i) above totaling $183,000. (m) Represents the impact, net of tax for the write off of prepaid financing fees related to CPI debt that was repaid. 2 CPI CORP. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS FIRST QUARTER OPERATIONS (IN THOUSANDS) Historical CPI For the twelve weeks ended Historical PCAFor the thirteen weeks ended Pro Forma April 28, 2007 April 29, 2007 Adjustments Pro Forma Net sales $ 57,761 $ 60,488 $ (8,433 ) (a) $ 109,816 Cost of sales 4,897 49,746 (41,684 ) (b) 12,959 Selling, general and administrative expense 45,352 11,607 34,606 (c) 91,565 Depreciation and amortization 3,413 - 3,377 (d) 6,790 Other charges and impairments 29 - - 29 53,691 61,353 (3,701 ) 111,343 Income (loss) from operations 4,070 (865 ) (4,732 ) (1,527 ) Interest expense 414 2,392 (564 ) (e) 2,242 Interest income 306 14 - 320 Lossfrom debt extinguishment - - 509 (f) 509 Other income (expense) (48 ) - - (48 ) Reorganization costs - 4,194 - 4,194 Earnings(loss) before income tax expense (benefit) 3,914 (7,437 ) (4,677 ) (8,200 ) Income taxexpense (benefit) 1,359 - (1,674 ) (g) (315 ) Netearnings (loss) $ 2,555 $ (7,437 ) $ (3,003 ) $ (7,885 ) (a) Includes the elimination of revenue as a result of a purchase accounting adjustment for deferred revenue. (b ) Includes $41.1 million of reclassifications to selling, general and administrative expense and to depreciation expense to conform to the expense classifications used by CPI and $1.1 million of costs related to a purchase accounting adjustment for deferred revenue. (c) Includes a $39.1 million reclassification from cost of goods sold and a $171,000 reclassification to depreciation expense to conform to the expense classifications used by CPI; a reduction of $4.4 million of costs related to a purchase accounting adjustment for deferred revenue; and$103,000 for fees related to letters of credit assumed in the PCA acquisition. (d) Reclassification of depreciation expense from cost of goods sold and selling, general and administrative expense to depreciation expense of $2.1 million to conform to the expense classifications used by CPI.Also includes increase in expense of $1.2 million related torevalued assetsat the time of purchase, accordingly, these estimates are preliminary and subject to change based upon completion of CPI's final valuation analysis. (e) Represents decrease in interest cost due to new debt structure.Interest costs related to previously held debt of PCA totaling $2.4 million were eliminated.Additionally, CPI interest costs of $414,000 were replaced with interestaccrued on $115 million term debt of $2.1 million and amortization of debt financing fees on the new debt of $128,000. (f) Includes the write off of debt financing fees associated with $16.7 million of CPI debt repaid in connection with the financing for the purchase of PCA. (g) Represents the estimated income tax effect of the above adjustments at the estimated rate of 35.8%. 3 CPI CORP. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF OPERATIONS (IN THOUSANDS) For the year ended Historical CPI Historical PCA Pro Forma February 3, 2007 January 28, 2007 Adjustments Pro Forma Net sales $ 293,803 $ 291,841 $ (8,486 ) (a) $ 577,158 Cost of sales 28,128 242,398 (202,415 ) (b) 68,111 Selling, generaland administrative expense 221,446 54,216 183,391 (c) 459,053 Depreciation and amortization 16,922 - 14,185 (d) 31,107 Other charges and impairments 1,240 31,773 - 33,013 267,736 328,387 (4,839 ) 591,284 Income (loss) from operations 26,067 (36,546 ) (3,647 ) (14,126 ) Interest expense 2,229 29,476 (22,547 ) (e) 9,158 Interest income 565 49 - 614 Impairment (recovery) and related obligations of preferred security (887 ) - - (887 ) Lossfrom debtextinguishment - - 587 (f) 587 Other income (expense) 144 - - 144 Reorganization costs - 5,514 - 5,514 Earnings (loss) before income tax expense (benefit) 25,434 (71,487 ) 18,313 (27,740 ) Income tax expense (benefit) 9,107 300 6,556 (g) 15,963 Netearnings (loss) $ 16,327 $ (71,787 ) $ 11,757 $ (43,703 ) (a) Includes the elimination of revenue as a result of a purchase accounting adjustment for deferred revenue. (b ) Includes $201.4 million of reclassifications to selling, general and administrative expense and to depreciation expense to conform to the expense classifications used by CPI and $1.6 million of costs related to a purchase accounting adjustment for deferred revenue. (c) Includes a $190.3 million reclassification from cost of goods sold and a $3.1 million reclassification to depreciation expense to conform to the expense classifications used by CPI; a reduction of $4.2 million of costs related to a purchase accounting adjustment for deferred revenue; and$448,000 for fees related to letters of credit assumed in the PCA acquisition. (d) Reclassification of depreciation expense from cost of goods sold and selling, general and administrative expense to depreciation expense of $14.2 million to conform to the expense classifications used by CPI. Also includes a decrease in expense of $35,000 related to revalued assetsat the time of purchase, accordingly, these estimates are preliminary and subject to change based upon completion of CPI's final valuation analysis. (e) Represents decrease in interest cost due to new debt structure.Interest costs related to previously held debt of PCA totaling $29.5 million were eliminated.Additionally, CPI interest costs of $2.2 million were replaced with interestaccrued on $115 million term debt of $8.6 million and amortization of debt financing fees on the new debt of $556,000. (f) Includes the write off of debt financing fees associated with $16.7 million of CPI debt repaid in connection with the financing for the purchase of PCA. (g) Represents the estimated income tax effect of the above adjustments at the estimated rate of 35.8%. 4
